Citation Nr: 0827801	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left ankle injury status post 
surgical correction.

2.  Entitlement to an initial disability rating in excess of 
10 percent for anxiety disorder.

3.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.

4.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.

5.  Entitlement to an initial compensable disability rating 
for migraine headaches.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to December 
1996 and from February 1998 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted entitlement to service 
connection for residuals of a left ankle injury status post 
surgical correction and for anxiety disorder each evaluated 
as 10 percent disabling from October 2003.  The RO also 
granted entitlement to service connection for 
pseudofolliculitis barbae, allergic rhinitis, and migraine 
headaches, each evaluated as zero percent disabling 
(noncompensable) from October 2003.

The Board remanded the claim in March 2008 for further 
development.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
show clinical findings of marked limitation of motion of the 
veteran's left ankle.  

2.  The veteran's anxiety disorder with insomnia has been 
productive of no more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress with symptoms controlled 
by medication.  

3.  Clinical findings at a VA examination in December 2003 of 
the veteran's skin disease of the lower beard area around the 
neck meet the criteria for two characteristics of 
disfigurement of the face, head or neck.  

4.  Clinical findings at a VA examination on April 3, 2008, 
showed no disfigurement of the veteran's face, head, or neck, 
and no objective finding of pseudofolliculitis barbae at the 
time of examination.  

5.  The competent and probative medical evidence of record 
does not show that the veteran has greater than 50 percent 
obstruction on both sides or complete obstruction on one side 
and nasal polyps are not shown.  

6.  The competent and probative medical evidence of record 
shows that the veteran has migraine headaches that 
approximate having characteristic prostrating attacks 
averaging one in two months over the last several months.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent for residuals of a left ankle injury status post 
surgical correction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code (DC) 5271 (2007).

2. The criteria for an initial disability rating in excess of 
10 percent for anxiety disorder with insomnia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§3.321, 4.125-4.130, DC 9400 (2007).

3. The criteria for an initial 30 percent disability rating 
for pseudofolliculitis barbae have been met from October 11, 
2003 to April 2, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.118, DC 
7800 (2007).

4. The criteria for a compensable rating for 
pseudofolliculitis barbae have not been met from April 3, 
2008.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.118, DC 7800 (2007).  

5. The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.97, DC 6522 (2007).

6. The criteria for an initial 10 percent rating for migraine 
headaches have been met for the entire period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), DC 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See 73 FR 23,353 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service medical records pertinent to 
the issues on appeal.  In December 2003 and April 2008 he was 
afforded a VA examination to determine the severity of the 
claimed disorders.  It is not clear whether photographs of 
the veteran's face taken at the examination in April 2008 
were reviewed by the RO prior to submission to the Board.  
However, as the April 2008 examiner noted in the examination 
report that there was no disfigurement but photographs were 
taken at the request of appeals management, the Board finds 
that it is not necessary to remand this issue for the RO to 
review the photographs.   

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2007).  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify various disabilities.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2007).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found, a practice known as assigning staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Meeks v. 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson, and specifically found 
that 38 U.S.C.A. § 5110 (West 2002) and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and the opportunity to present argument 
and evidence in support of his claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

Residuals of a left ankle injury

In a September 2004 rating decision the RO granted 
entitlement to service connection for residuals of a left 
ankle injury status post surgical correction with pain on 
usage and assigned a 10 percent evaluation effective October 
2003 based on functional loss due to pain.  The veteran 
contends that a higher initial evaluation is warranted.  He 
contends that his ankle pops and locks up on a daily basis.  
He has to take pain and anti-inflammatory medication to 
prevent daily swelling and pain.  He claims that his ankle 
rolls for no reason on level ground all the time.  

Limited motion of the ankle warrants a 10 percent rating when 
moderate, and a 20 percent rating when marked.  38 C.F.R. § 
4.71a, DC 5271 (2007).  For VA purposes, normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  The Board observes that the words "moderate" and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Service medical records show that the veteran suffered an 
injury to his left ankle in June 1999 and had arthroscopic 
surgery in November 2001.  

On a fee basis VA examination in December 2003 the findings 
noted lateral and medial surgical scars.  Examination of the 
left ankle did not reveal any deformity.  The range of motion 
of the left ankle was dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees with pain occurring at 45 degrees.  
Range of motion of the left ankle was additionally limited by 
pain and pain had the major functional impact.  The range of 
motion of the left ankle was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  

In May 2006 the veteran complained of left ankle pain, an 
unstable left ankle, and that he turned his ankle at least 
once monthly.  He also had pain in the medial ankle and pain 
in his foot that he attributed to the ankle.  An x-ray 
obtained in November 2006 revealed no fracture or 
dislocation.  The impression was negative examination of the 
left ankle except for slight irregularity of bony cortex of 
dorsal aspect of the distal portion of the left talus 
presumably due to minimal degenerative change.  

In March 2007, a VA examiner noted that the x-rays were 
unremarkable.  In June 2007 he complained of having pain 
sometimes in his left ankle from an old injury.  When seen in 
September 2007 he reported having minimal symptoms of left 
ankle pain at that time.  At a podiatry consultation in April 
2007 and August 2007, the veteran's chief complaint pertained 
to his toenails.  

In March 2008, the veteran complained of left ankle pain and 
recurrent instability of the left ankle.  He wanted an ankle 
brace.  The assessment was left ankle instability.  

At a VA Compensation & Pension examination in April 2008, the 
veteran reported that his left ankle had been about stable 
since his previous examination and was less strong than the 
right ankle in that it would give out in an inversion-type 
activity six to seven times a month when he was getting out 
of his truck.  He reported some discomfort in the morning 
until the ankle was stretched out and loosened up.  He had no 
more significant flare-ups.  He had no treatment since 2003 
when he had some physical therapy.  He had no injection or 
medications.  He denied functional limitations.  On 
examination the veteran had normal posture and gait without 
orthotics of assistive devices.  Dorsiflexion was to 10 
degrees and plantar flexion to 45 degrees.  He had mild left 
lateral laxity.  There was no discomfort or difficulty with 
range of motion testing, no edema, effusion, tenderness, 
deformities, weakness, or fatigue found.  Additional 
limitation due to flare ups could not be determined without 
resorting to mere speculation.  The diagnosis was left ankle 
injury with lateral laxity, status post arthroscopic and 
loose body removal.

Upon careful review of the entire record, the Board finds 
that the evidence does not warrant an increased initial 
disability rating for a left ankle disorder. 

The clinical findings at the December 2003 VA examination 
show that the veteran had full range of motion of his left 
ankle and at the April 2008 VA examination he lacked ten 
degrees of dorsiflexion and had full range of plantar 
flexion.  Thus, there is no limitation of motion shown that 
more nearly approximates or would rise to the level of 
moderate as envisioned by the rating schedule.  There is no 
indication that pain, due to disability of the left ankle, 
has caused functional loss greater than that contemplated by 
the evaluation assigned; any additional functional impairment 
is not tantamount to, nor does it more nearly reflect, the 
criteria needed for the next higher disability rating.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Furthermore, although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the United States Court of 
Appeals for Veterans Claims (Court) in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected left ankle 
disability.  There is no medical evidence of record of 
ankylosis, malunion, astragalectomy of the left ankle, thus, 
rating criteria for those disabilities do not apply.  38 
C.F.R. § 4.71a, DCs 5270, 5272, 5273, 5274 (2007).

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his left ankle disorder.  The evidence also does not 
showed marked interference with employment due solely to the 
left ankle disability.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical.  The schedular 
rating criteria are adequate for evaluating this case.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
Based upon a full review of the record, the Board concludes 
that the criteria have not been met for an initial disability 
rating in excess of 10 percent at any time during the period 
on appeal.  The preponderance of evidence is against the 
claim for an initial disability rating in excess of 10 
percent for the veteran's service-connected left ankle 
disability.  The benefit-of-the-doubt doctrine is 
inapplicable, and this issue must be denied.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Anxiety disorder

In a September 2004 rating decision the RO granted 
entitlement to service connection for anxiety disorder with 
insomnia and assigned a 10 percent evaluation effective 
October 2003.  The veteran contends that a higher evaluation 
is warranted.  

The veteran's service-connected anxiety disorder with 
insomnia is currently rated as 10 percent disabling under 38 
C.F.R. § 4.130, DC 9400, for generalized anxiety disorder.  
The regulations establish a general rating formula for mental 
disorders and assign disability ratings according to the 
manifestation of particular symptoms.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health and illness.  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2007).  The United States 
Court of Appeals for Veterans Claims (Court), in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  GAF 
scores ranging from 71 to 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in school work).  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships. 

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Service medical records show psychiatric treatment in 
service.  At a VA fee basis examination in December 2003, the 
veteran complained of insomnia and anxiety.  He was receiving 
prescribed medication for his psychiatric condition.  On 
examination his orientation was within normal limits.  His 
appearance, hygiene and behavior were appropriate.  His 
affect and mood were normal.  His communication and speech 
were within normal limits.  Panic attacks were absent.  No 
delusion or hallucination history was present and at the time 
of examination there was no delusion or hallucination 
observed.  Obsessional rituals were absent.  His thought 
processes were appropriate, judgment was not impaired, 
abstract thinking was normal and memory was within normal 
limits.  Suicidal ideation and homicidal ideation were 
absent.  The diagnosis was generalized anxiety disorder with 
main features of social anxiety.  A GAF score of 64 was 
assigned.  The examiner remarked that mentally, the veteran 
did not have difficulty performing activities of daily 
living.  He was able to establish and maintain effective work 
and social relationships.  He had no difficulty understanding 
commands.  He appeared to pose no threat of persistent danger 
or injury to self or others.  

At follow-up examinations in November 2006 and March 2007 and 
April 2007 for other complaints his mental examination was 
within normal limits with normal affect and appropriate 
responses.  In April 2007 he complained of insomnia for which 
he was using over the counter medications which were not 
helping and medication was prescribed.  

At a VA C&P examination in April 2008, the veteran complained 
of problems with insomnia and described what he considered 
insomnia.  The examiner found that the veteran's insomnia did 
not appear to fit the criteria because he did not describe 
problems with initiating sleep.  Further, the claimed 
insomnia did not appear to cause significant impairment in 
his social or occupational functioning and was not 
interfering with his health.  There was essentially no 
evidence of a mood disorder at the time of the evaluation.  
There was no suicidal ideation, homicidal ideation or 
perceptual disorder.

Clinical findings revealed that the veteran was oriented to 
person, place, and time.  His speech functions were 
appropriate for rate, volume, prosody, and fluency with no 
evidence of paraphasic errors.  His vocabulary and grammar 
skills were suggestive of intellectual functioning within an 
average range.  He reported his mood as good and his affect 
was appropriate to verbal content and context.  His memory 
functions were grossly intact with respect to immediate and 
remote recall of events and factual information.  His thought 
processes were goal-directed and his thought content was 
within normal limits.  There was no evidence of a perceptual 
disorder.  He denied suicidal or homicidal ideation.  His 
insight appeared limited and his judgment appeared intact.  
He described maintaining his own activities of daily living 
without difficulty.  He was appropriately dressed and 
groomed.  He was cooperative with the interview.  There was 
no abnormal behavior noted.  The clinical treatment records 
in service did not note significant symptoms of anxiety or 
depression.  

The assessment was that the veteran did not describe symptoms 
consistent with a mood disorder and no diagnosis was 
identified on Axis I.  A GAF score of 81, current, based only 
on mood state and current functioning was assigned.  There 
was no evidence of diagnosable insomnia.  His described 
symptoms included that he had difficulty actually lying down 
to go to sleep and not necessarily initiating sleep.  He 
described sleeping five to six hours a night which was 
adequate sleep.  He described not initiating going to bed at 
a reasonable time.  There did not appear to be any impairment 
in his social, occupation, or health as a result of the sleep 
that he was getting.  The examiner noted that the veteran was 
in college at the time of the examination and had a high 
grade point average.  His history suggested a pre-existing 
personality disorder that was not related to his military 
service.  

Upon careful review of the entire record, the Board finds 
that the evidence does not warrant an increased initial 
disability rating for anxiety disorder with insomnia. 

There is no indication that the veteran's psychiatric 
disability overall has interfered with his ability to work 
beyond that contemplated by the 10 percent rating criteria.  
Based upon the veteran's symptoms overall since the effective 
date of service connection, the Board finds that the severity 
of the veteran's anxiety disorder appears to be mild or 
slight.  Additionally, there is no evidence of a disorder in 
thought process or content, or of psychotic symptoms.  The 
clinical findings indicate that since the effective date of 
service connection, the veteran has had occupational and 
social impairment due to mild or transient symptoms which do 
not more nearly approximate a 30 percent disability rating.  

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment due to mild 
or transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  With respect to whether his disability 
warrants more than a 10 percent disability rating, however, 
the Board finds that the preponderance of the evidence is 
against entering such a finding.  The veteran has not been 
shown to have occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.  
These symptoms are not shown on examination and a diagnosis 
of anxiety disorder or other psychiatric disorder on Axis I 
was not entered by the April 2008 VA examiner.  Therefore, 
the Board finds that an evaluation in excess of 10 percent is 
not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26.  However, the 
weight of the credible evidence demonstrates that a 10 
percent rating but no more has been warranted since the 
effective date of service connection.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
anxiety disorder has necessitated frequent periods of 
hospitalization or that his anxiety disorder alone has 
interfered with his employability.  In the absence of the 
factors set forth above, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Pseudofolliculitis barbae

The veteran was assigned a noncompensable evaluation 
effective from October 2003 under DC 7813.  The veteran 
claimed that his pseudofolliculitis barbae resulted from 
having to shave frequently when in the Navy.  The veteran 
claimed that his skin condition required him to use electric 
clippers and an excessive amount of skin care products to 
attempt to lessen the outbreaks.  He claimed that his skin 
was discolored and tough with many lesions on his neck.  The 
veteran stated in September 2004 that his job required him to 
keep a military shaven appearance which caused a reoccurrence 
of the skin condition due to frequent clean shaving.   

The veteran has been diagnosed with pseudofolliculitis 
barbae.  This disorder is not listed under any Diagnostic 
Code in the Rating Schedule.  An unlisted disorder may be 
rated under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as is the use of 
analogous ratings for conditions of doubtful diagnosis, or 
those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  The RO assigned a 
noncompensable evaluation under DC 7813 which provides that 
tinea barbae of the beard area be rated as disfigurement of 
the head, face or neck (Code 7800), scars (Codes 7801-7805), 
or dermatitis (Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).

Service medical records show that the veteran received 
treatment for pseudofolliculitis barbae in service and was 
issued a no shaving waiver.  At a fee basis VA examination in 
December 2003, the veteran reported that the condition had 
existed for five years.  Due to his skin condition, he had 
ulcer formation, itching and shedding which occurred 
constantly.  The skin disease involved areas exposed to the 
sun, including the face and the neck.  Over the prior twelve 
months, he had received topical medication only for the skin 
condition.  The skin was easily irritated and there was pain 
on shaving.  The condition did not result in any time lost 
from work.  

At the December 2003 examination there were signs of skin 
disease located in the lower beard area around the neck with 
ulceration, hyperpigmentation of more than six square inches 
and abnormal texture of more than six square inches.  There 
was no exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation and limitation of motion.  
The skin lesion coverage of the exposed area was 15 percent.  
The skin lesion coverage relative to the whole body was 2 
percent.  The skin lesions were not associated with systemic 
disease.  The skin lesions did not manifest in connection 
with a nervous condition.  Photographs taken at the time of 
the QTC VA examination were submitted.  The veteran was 
diagnosed with pseudofolliculitis barbae.  

A VA outpatient treatment record shows that in June 2007 the 
veteran requested a medical statement be provided that he 
could not shave.  The VA physician noted that this had not 
been discussed nor was there any documentation of 
pseudofolliculitis barbae in the medical record.  

On VA examination in April 2008, the veteran reported onset 
just after high school when he started to shave for the first 
time.  He had one flare-up since then which was after shaving 
and going into the gas chamber exercise.  He now rarely had a 
bump.  He reported having no scarring.  He primarily used 
electric clippers and shaved only twice a week.  

On examination the veteran had approximately 1/3 inch of 
beard across his cheeks, chin and upper neck.  He had one 
pustule on the right lower medial cheek just lateral to the 
corner of the mouth.  It was approximately 1 to 2 mm. 
elevated, with a 1-2 mm pustule.  It was less than 1 percent 
of exposed body surface area and less than 1 percent total 
body surface area.  It was superficial.  There was no 
scarring.  The examiner noted that there was no disfigurement 
but photographs were taken at the request of appeals 
management.  The diagnosis was no objective finding of 
pseudofolliculitis barbae at the time of examination.  

After a careful review of the evidence, the Board finds that 
this an appropriate case for an initial staged rating.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Based on the evidence of record, the Board finds that the 
predominant disability is disfigurement of the head, face or 
neck.  Under DC 7800, a 10 percent evaluation is warranted 
for disfigurement of the head, face or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with 2 or 3 characteristics of 
disfigurement.  The eight characteristics of disfigurement 
for evaluation purposes are: (1) a scar 5 inches or more (13 
or more cm.) in length; (2) a scar at least 1/4 inch (0.6 
cm.) wide at its widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo or hyper pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) and indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).

The clinical findings at the December 2003 examination meet 
the criteria for two characteristics of disfigurement.  The 
examiner described signs of skin disease with 
hyperpigmentation of more than six square inches and abnormal 
texture of more than six square inches.  However, the skin 
disease does not meet the criteria for any other 
characteristics of disfigurement as scars are not shown five 
or more inches in length, at least one-quarter inch wide at 
widest part, elevated, depressed, or adherent to underlying 
tissue.  The findings do not show underlying soft tissue 
missing in an area exceeding six square inches and the skin 
was not indurated and inflexible in an area exceeding six 
square inches.  This is consistent with the veteran's claim 
that his skin was discolored and tough with many lesions.  
These findings warrant a 30 percent evaluation.  An 
evaluation in excess of 30 percent is not warranted as the 
December 2003 medical examination demonstrates no more than 
two characteristics of disfigurement and no visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features; or with four or 
five characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

However, at the April 2008 examination, the veteran reported 
rarely having a bump.  On examination, there was one pustule 
which was less than 1 percent of exposed body surface area 
and less than 1 percent of total body surface area.  There 
was no scarring and no disfigurement.  There was no objective 
finding of pseudofolliculitis barbae at that time.  The 
examiner commented that the veteran had one facial pustule 
which could not be extrapolated to be consistent with a 
chronic skin condition.  These findings do not warrant a 
compensable evaluation.

Based on such evidence, under DC 7800 the criteria for a 30 
percent disability rating for the veteran's 
pseudofolliculitis barbae have been met for the period from 
October 11, 2003 to April 3, 2008 and a zero percent 
evaluation from April 3, 2008, the date of a VA examination.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also 
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Consideration has been given to other applicable diagnostic 
codes; however, scarring is not shown, thus DCs 7801-7805 are 
not for application.  Under DC 7806 for dermatitis, a 60 
percent evaluation is not warranted for the period from 
October 11, 2003 to April 3, 2008, as the evidence does not 
show that more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
12 month period.  For the period from April 3, 2008, the 
evidence does not show at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12 month period that would 
warrant a 10 percent evaluation under DC 7806. 

Finally, the veteran has not been hospitalized for his 
pseudofolliculitis barbae, nor has there been any indication 
that his pseudofolliculitis barbae has prevented him from 
working.  In any case, the staged schedular rating herein 
assigned is already based upon the average impairment of 
earning capacity and is intended to be considered from the 
point of view of the veteran working or seeking work.  As 
such, the Board finds that a referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).   

After review of all the evidence, the Board is partially 
granting the veteran's claim for a higher rating and 
partially denying his claim.  In doing this, the Board is, in 
effect, "staging" his rating as permitted by Fenderson to 
reflect the varying degrees of severity of his 
pseudofolliculitis barbae.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson 
with consideration given to staged ratings.  The Board finds 
that the criteria for an initial 30 percent disability rating 
for the veteran's pseudofolliculitis barbae have been met for 
the period from October 11, 2003 to April 3, 2008.  The Board 
concludes that the criteria have not been met for an initial 
compensable evaluation for pseudofolliculitis barbae from 
April 3, 2008.  The preponderance of the evidence is against 
an evaluation in excess of those assigned ratings.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic rhinitis

In a September 2004 rating decision the RO granted 
entitlement to service connection for allergic rhinitis, 
claimed as sinusitis, and assigned a noncompensable 
evaluation effective October 2003.  

Under Diagnostic Code 6522 for evaluating allergic or 
vasomotor rhinitis, a 10 percent rating is warranted without 
polyps but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent rating is warranted for allergic rhinitis with 
polyps.  38 C.F.R. § 4.97, DC 6522 (2007).

Service medical records show that at an examination in July 
2003, the veteran's nose and sinuses were clinically 
evaluated as normal.  In a medical history, he denied having 
or having had sinusitis or hay fever.  

At a fee basis VA examination in December 2003, the veteran 
stated that he had a sinus condition since 2000.  He had 
headaches with the sinus attacks which occurred constantly 
and were treated with antibiotics.  During the attacks, he 
was not incapacitated.  The functional impairment was an 
inability to be exposed to dust, pollen or spices.  The 
condition did not result in any time lost from work.  

On examination, findings showed enlarged and red nasal nares.  
No sinusitis was detected even though a history of such was 
noted.  The sinus x-ray result was within normal limits.  The 
diagnosis was allergic rhinitis.  

VA outpatient treatment records show that the veteran had 
complaints of congestion on the left side of head and sinuses 
when he was diagnosed and treated for pharyngitis in November 
2004.  He reported taking over the counter sinus medication 
in April 2005.  

On VA examination in April 2008, the veteran described 
allergic rhinitis which was seasonal with watery eyes and 
pressure in the face.  He had difficulty breathing through 
the nose during a flare-up but no dyspnea at rest or with 
exertion.  He reported that things were not as bad as 
previously based on where he was now living.  On examination 
the nares were patent without significant obstruction, 
polyps, enlarged turbinates, or septal deviation.  The 
diagnosis was seasonal allergic rhinitis.  

The Board finds there is no competent evidence of record 
indicating that the service-connected allergic rhinitis is 
manifested by sufficient symptomatology to warrant a 
compensable evaluation.  The medical evidence details various 
symptoms, including nasal congestion, watery eyes, and facial 
pressure.  Despite the veteran's complaints, however, the 
objective medical evidence does not reveal complete 
obstruction of one nasal passage, greater than 50 percent 
obstruction on both sides or polyps.  Given the lack of any 
compensable symptoms, a higher rating for allergic rhinitis 
is not warranted under DC 6522.

There are no other provisions upon which to assign a higher 
rating.  Traumatic deviation of the nasal septum is not 
shown, thus DC 6502 is not for application.  Sinusitis is not 
shown by the medical evidence of record, thus DCs 6510, 6511, 
6512, 6513 and 6514 are not for application.  The veteran 
does not contend that he has, nor does the objective medical 
evidence of record support a finding that there are symptoms 
of bacterial rhinitis (DC 6523) or granulomatous rhinitis (DC 
6524).   

Thus, the current level of disability shown is encompassed by 
the rating assigned and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  There is no basis for the assignment of 
staged ratings under Fenderson.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Migraines

In a September 2004 rating decision the RO granted 
entitlement to service connection for migraines evaluated as 
noncompensable effective in October 2003.  The veteran 
contends that he suffers severe migraines which require 
medication and time off from work.  

The rating schedule provides that a 10 percent rating is 
warranted for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent rating is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months and a 50 percent 
rating is warranted for migraines with very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2007).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness." 

Service medical records show treatment for migraine headaches 
in service.  At a VA examination in December 2003, the 
veteran reported having migraine headaches that averaged once 
every two weeks with a duration of eight hours.  When the 
migraine headache attacks occurred he had to stay in bed and 
was unable to do anything.  The symptoms were light 
sensitivity and noise with severe pain.  The functional 
impairment was inability to perform any functions during 
attacks.  The condition resulted in one and a half weeks of 
time lost from work.  The diagnosis was migraine headaches 
based on the veteran's subjective history.  There were no 
objective factors.  

VA outpatient treatment records show in April 2005 the 
veteran sought treatment for headaches approximately one to 
two times a week that usually lasted several hours.  His 
headaches were similar to the history of diagnosed migraines.  
The headaches had started again at the end of February.  He 
was having more stress with college finals beginning the 
following week.  He was started on migraine prophylaxis for 
frequent headache symptoms along with symptomatic and 
abortive treatment.  

In May 2005 it was noted that the veteran was taking 
medication for prevention with noticed decrease in frequency.  
He had one migraine over the last two week period which was 
effectively treated with medication.  In February 2006 his 
medication was slightly changed.

In November 2006, he complained of having migraines about 
twice weekly.  The VA physician noted that the veteran was 
taking increased caffeine and had not refilled one of his 
medications.  He was using over the counter migraine 
medication.  He was instructed to slowly reduce his caffeine 
intake and take his medication.  In April 2007, the veteran 
reported that his headaches were normal.  A different 
medication was to be considered in the future for treating 
both headaches and insomnia.  

In September and November 2007, the veteran reported taking 
over the counter medication for migraines for the last seven 
years that had worked well for him.  In March 2008 he 
reported have migraines about twice monthly usually relieved 
with over the counter medication.  He occasionally used 
prescribed medication with good relief.  He had intense 
photophobia with headaches.  The assessment for migraines was 
that he was doing well on the current treatment.  

The veteran wrote in March 2008 describing onset of migraine 
headaches, his symptoms, and medication taken.  Also received 
were lay statements from a friend and work supervisor 
regarding their observations of the effect of the veteran's 
migraines on his activities.  

At a VA examination in April 2008 the veteran reported that 
his headaches had improved since his last examination.  He 
had an episode maybe twice a month.  He was not incapacitated 
and had no constitutional symptoms otherwise.  He had no more 
significant flare-ups.  Although he would like to lie down 
after he took his medication, he did not do so.  If he were 
at work, he would continue to work.  The prescribed 
medication was effective.  The diagnosis was migraine 
cephalgia on medical therapy.  

After a longitudinal review of the record, the Board finds 
that objective medical evidence of record as well as the 
veteran's subjective statements concerning his symptomatology 
contains findings of migraine headaches with the frequency, 
duration, or intensity that more nearly reflect 
characteristic prostrating attacks average one in two months 
over the last several months.  The veteran is on medication 
to prevent and abort migraine headaches which is effective.  
Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's migraine headache disability residuals 
more nearly approximate the level of impairment contemplated 
for a 10 percent rating under the applicable rating criteria.

However, the veteran is not entitled to an initial rating in 
excess of 10 percent as there is no evidence of migraines 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  While 
statements from the veteran and lay statements indicate that 
his headaches occurred more than once a month, have caused 
him to miss work and not fully perform, the VA outpatient 
treatment records indicate that the veteran has been seen for 
migraine unspecified without mention of intractable migraine.  
Most recently, in April 2008 he described that he had an 
episode maybe twice a month which did not incapacitate him 
and if at work, he continued to work.  Based on the evidence 
of record, the Board finds that the symptoms shown do not 
more nearly approximate the criteria for a 30 percent rating 
under the DC for migraine headaches.

Consequently, based upon a full review of the record, the 
Board finds that the 10 percent evaluation for migraine 
headaches adequately reflects the clinically established 
impairment experienced by the veteran.  Accordingly, the 
assignment of an initial 10 percent disability rating, and no 
higher, is warranted for the veteran's service-connected 
migraine headaches under Diagnostic Code 8100 effective from 
the date of service connection.  Fenderson v. West, 12 Vet. 
App. 199 (1999).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left ankle injury status post 
surgical correction is denied.

Entitlement to an initial disability rating in excess of 10 
percent for anxiety disorder is denied.

Entitlement to an initial 30 percent disability rating from 
October 11, 2003, to April 2, 2008, for pseudofolliculitis 
barbae is granted, subject to regulatory criteria applicable 
to payment of monetary benefits.

Entitlement to an initial compensable disability rating from 
April 3, 2008, for pseudofolliculitis barbae is denied.  

Entitlement to an initial compensable disability rating for 
allergic rhinitis is denied.  

Entitlement to an initial 10 percent disability for migraine 
headaches is granted from the date of service connection, 
subject to regulatory criteria applicable to payment of 
monetary awards. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


